Name: 2000/595/EC: Council Decision of 26 September 2000 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2000 to 31 December 2001
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: 2000-10-05

 Avis juridique important|32000D05952000/595/EC: Council Decision of 26 September 2000 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2000 to 31 December 2001 Official Journal L 250 , 05/10/2000 P. 0029 - 0030Council Decisionof 26 September 2000on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2000 to 31 December 2001(2000/595/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Pursuant to the second paragraph of Article 15 of the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast(1), the Community and the Republic of Guinea have conducted negotiations to determine any amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto.(2) As a result of those negotiations, a new Protocol was initialled on 17 December 1999.(3) Under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of Guinea for the period 1 January 2000 to 31 December 2001.(4) In order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as quickly as possible. For this reason, the two Parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the current Protocol. The Agreement in the form of an Exchange of Letters should be approved, pending a definitive decision under Article 37 of the Treaty.(5) The method of allocating the fishing rights among the Member States should be defined on the basis of the traditional allocation of fishing rights under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing rights and financial contribution provided for in the Agreement between the European Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 2000 to 31 December 2001 is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing rights set out in the Protocol shall be allocated among the Member States as follows:(a) fin-fish/cephalopods:>TABLE>(b) shrimps>TABLE>(c) tuna seiners:>TABLE>(d) pole-and-line tuna vessels:>TABLE>(e) surface longliners:>TABLE>If licence applications from those Member States do not exhaust the fishing rights set out in the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community(2).Done at Brussels, 26 September 2000.For the CouncilThe PresidentC. Tasca(1) OJ L 111, 27.4.1983, p. 1.(2) The date of entry into force of the Protocol shall be published in the Official Journal of the European Communities by the General Secretariat of the Council.